



EXHIBIT 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of September 3, 2015 (this
"Amendment"), modifies that certain Credit Agreement, dated as of December 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"), among EMERGENT BIOSOLUTIONS
INC., a Delaware corporation (the "Borrower"), each Domestic Subsidiary of the
Borrower from time to time party thereto as a Guarantor, each lender from time
to time party thereto (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the "Administrative Agent"), Swing Line Lender and L/C Issuer.  Capitalized
terms used herein and not defined shall have the meaning assigned to such terms
in the Credit Agreement.
RECITALS
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
WHEREAS, the Administrative Agent and each of the undersigned Lenders are
prepared to amend the Credit Agreement on the terms, subject to the conditions
and in reliance on the representations set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements
contained here, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
Section 1.                          Amendments to Credit Agreement.


(a)            Section 1.01 (Definitions) is hereby amended and modified by
inserting the following new definitions in the appropriate alphabetical order:


" "Agreement Currency" has the meaning specified in Section 10.20."


" "Alternative Currency" means each of the following currencies: Euros and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.08, and shall be available only with
respect to Letters of Credit."


" "Alternative Currency Equivalent"  means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars."


" "Applicable Time" means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency, as may be determined by the L/C Issuer, to be necessary
for timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment."


" "Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the L/C Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency."


" "Eligible Currency" means any lawful currency other than Dollars that is
readily available, freely transferable and convertible into Dollars in the
international interbank market available to the L/C Issuer in such market and as
to which a Dollar Equivalent may be readily calculated.  If, after the
designation by the L/C Issuer and the Administrative Agent of any currency as an
Alternative Currency, any change in currency controls or exchange regulations or
any change in the national or international financial, political or economic
conditions are imposed in the country in which such currency is issued, result
in, in the reasonable opinion of the L/C Issuer, (a) such currency no longer
being readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent no longer being readily calculable with respect to such
currency, (c) such currency becoming impracticable for the L/C Issuer to provide
or (d) such currency becoming a currency in which the L/C Issuer is no longer
generally willing to make L/C Credit Extensions (each of (a), (b), (c), and (d)
a "Disqualifying Event"), then the Administrative Agent shall promptly notify
the Borrower, and such country's currency shall no longer be an Alternative
Currency until such time as the Disqualifying Event(s) no longer exist.  For the
avoidance of doubt, a Disqualifying Event shall not, in itself, require
outstanding, undrawn Letters of Credit issued in a currency that is no longer an
Eligible Currency to be re-issued in an Eligible Currency, provided that all L/C
Credit Extensions shall be subject to Section 4.02."


" "Euro" and "€" mean the single currency of the Participating Member States."


" "Judgment Currency" has the meaning set forth in Section 10.20."


" "Participating Member State" means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union."


" "Revaluation Date" means, with respect to any Letter of Credit, each of the
following: (i) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative Currency
and (iii) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require."


" "Sterling" and "£" mean the lawful currency of the United Kingdom."


" "TARGET2" means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007."


" "TARGET Day" means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro."


(b)            Section 1.01 (Definitions) is hereby amended and modified by
restating the following definitions in their entirety as follows:


" "Business Day" means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and,


(a) if such day relates to any interest rate settings as to a Eurodollar Rate
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means
any such day that is also a London Banking Day;


(b) if such day relates to any fundings, disbursements, settlements and payments
in Euro in respect of any dealings in Euro to be carried out pursuant to this
Agreement, means a TARGET Day; and


(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of any dealings in any
currency other than Dollars or Euro to be carried out pursuant to this
Agreement, means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency."


" "Letter of Credit Sublimit" means an amount equal to $25,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility."


" "Outstanding Amount" means (a) with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of the Term Loans occurring on such date; (b) with
respect to Revolving Credit Loans and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swing
Line Loans, as the case may be, occurring on such date; and (c) with respect to
any L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date (as calculated in
accordance with Section 1.06) after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts."


" "Spot Rate" for a currency means the rate determined by the L/C Issuer to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the L/C Issuer may obtain such spot rate from
another financial institution designated by the L/C Issuer if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided further that the L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency."


(c)            Section 1.01 (Definitions) is hereby amended and modified by:


(i)              in the definition of "Base Rate", inserting the following text
immediately prior to the period (".") appearing in first sentence of such
definition: "; and if the Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement".


(ii)              in the definition of "Change of Control", deleting the
parenthetical at the end of subclause (b) of such definition.


(iii)              in the definition of "Eurodollar Rate", amending and
restating the proviso appearing at the end of such definition as follows:
"provided that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement."


(iv)              in the definition of "L/C Advance", inserting the following
sentence at the end of such definition:  "All L/C Advances shall be denominated
in Dollars."


(v)              in the definition of "L/C Borrowing", inserting the following
sentence at the end of such definition:  "All L/C Borrowings shall be
denominated in Dollars."


(vi)              in the definition of "L/C Obligations", amending and restating
the first sentence of such definition in its entirety as follows:  " "L/C
Obligations" means, as at any date of determination, the Dollar Equivalent of
the aggregate amount available to be drawn under all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings."


(vii)              in the definition of "Letter of Credit", inserting the
following sentence at the end of such definition: "Letters of Credit may be
issued in Dollars or in an Alternative Currency."


(d)            Section 1.06 (Letter of Credit Amounts) is hereby amended and
modified by restating such section in its entirety as follows:
"Section 1.06                            Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the Dollar Equivalent of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time."
(e)            Section 1.07 (Currency Equivalents Generally) of the Credit
Agreement is hereby amended and modified by restating such section in its
entirety as follows:
"Section 1.07                                        Exchange Rates; Currency
Equivalents.
(a)            The L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and Outstanding Amounts with respect to L/C Obligations
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the L/C Issuer.
(b)            Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer.
(c)            Any amount specified in this Agreement (other than in Articles
II, IX and X (except as expressly provided therein)) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (which shall for this purpose, be determined by the
Administrative Agent) for the purchase of such currency with Dollars."
(f)            Article I (Definitions and Accounting Terms) of the Credit
Agreement is hereby amended by inserting a new Section 1.08 immediately
following Section 1.07, as set forth below:
"Section 1.08                                        Additional Alternative
Currencies.
(a)            The Borrower may from time to time request that Letters of Credit
be issued in a currency other than those specifically listed in the definition
of "Alternative Currency"; provided that such requested currency is an Eligible
Currency.  In the case of any such request with respect to the issuance of a
Letter of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired L/C
Credit Extension (or such other time or date as may be agreed by the L/C Issuer,
in its sole discretion).  The L/C Issuer shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit, in such requested currency.

(c) Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency.  If the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower.  If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Borrower."

(g)            Article I (Definitions and Accounting Terms) of the Credit
Agreement is hereby amended and modified by inserting a new Section 1.09
immediately following Section 1.08, as set forth below:
"Section 1.09                                        Change of Currency.
(a)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent and the L/C
Issuer may from time to time specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
(b)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent and the L/C
Issuer may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency."
(h)            Section 2.03 (Letters of Credit) is hereby amended and modified
by:
i.
amending and restating clause (a)(i)(A)(1) of such Section in its entirety as
follows:

"(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and";
ii.
amending and restating clause (a)(ii)(A) of such Section in its entirety as
follows:

"(A)            subject to Section 2.03(b)(iii), the expiry date of the
requested Letter of Credit would occur more than twenty-four months after the
date of issuance or last extension, unless the Required Revolving Lenders have
approved such expiry date;"
iii.
amending and restating clause (a)(iii)(D) of such Section in its entirety as
follows:

"(D)            except as otherwise agreed by the Administrative Agent and the
L/C Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;"
iv.
in clause (a)(iii) of such Section, inserting the following clause (F)
immediately following clause (E) thereof:

"(F)            the L/C Issuer does not, as of the issuance of the requested
Letter of Credit, issue Letters of Credit in the requested currency."
v.
in the third sentence of clause (b)(i) of such Section, amending and restating
clause (B) of such sentence in its entirety as follows:

"the amount and currency thereof (and in the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars);"
vi.
in clause (b)(iii) of such Section, amending and restating the first sentence in
its entirety as follows:

"If the Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an "Auto-Extension Letter of Credit");
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in the period prior to the
initial expiry date thereof and at least once in each twelve-month period
thereafter by giving prior notice to the beneficiary thereof not later than a
day (the "Non-Extension Notice Date") in each such period to be specified in
such Letter of Credit."
vii.
amending and restating clause (c)(i) of such Section in its entirety as follows:

"(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
a drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless  the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars (provided, however, that if, for any reason, any Borrower is prohibited
by any Law from making any required payment hereunder in an Alternative
Currency, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount).  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  If the Borrower shall have received such notice of drawing from the
L/C Issuer on or prior to 11:00 a.m. on any Business Day, not later than 2:00
p.m. on such Business Day, or, if the Borrower shall have received such notice
later than 11:00 a.m. on any Business Day, not later than 11:00 a.m. on the
immediately following Business Day (each such Business Day or immediately
following Business Day, as the case may be, an "Honor Date"), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and, except as provided above, in the applicable
currency.  In the event that (A) a drawing denominated in an Alternative
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Borrower, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Borrower agrees, as a separate
and independent obligation, to indemnify the L/C Issuer for the loss resulting
from its inability on that date to purchase the Alternative Currency in the full
amount of the drawing.  If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the "Unreimbursed Amount"),
and the amount of such Revolving Lender's Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice."
viii.
in clause (c)(iii) of such Section, inserting the text (i) ", in Dollars,"
immediately following the words "for the account of the L/C Issuer" in the first
sentence of such clause and (ii) "in Dollars" immediately before the end of the
last sentence of such clause.

ix.
in clause (d)(i) of such Section, inserting the text "in Dollars and"
immediately following the phrase "the Administrative Agent will distribute to
such Lender its Applicable Revolving Percentage thereof" contained therein;

x.
in subsection (e), (A) deleting the word "or" appearing at the end of clause
(e)(vii), (B) deleting the period (".") appearing at the end of clause (e)(viii)
and inserting in lieu thereof the text "; or" and (C) inserting a new clause
(e)(ix) in such Section immediately following (e)(viii) as follows:

"(ix) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally.";
xi.
in subsection (h) of such Section, amending and restating the first sentence of
subsection (h) of such Section in its entirety as follows:

"The Borrower shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance, subject to Section 2.15, with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
"Letter of Credit Fee") for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit."
xii.
in subsection (i) of such Section, amending and restating the first sentence of
subsection (i) of such Section in its entirety as follows:

"The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears."
xiii.
inserting the following new subsection (m) immediately following existing
subsection (l):

"(m)                  Designated L/C Issuer.  Each of the Administrative Agent
and the L/C Issuer, at its option, may make any L/C Credit Extension or
otherwise perform its obligations hereunder through any Lending Office (each, a
"Designated L/C Issuer"); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay any L/C Credit Extension in
accordance with the terms of this Agreement.  Any Designated L/C Issuer shall be
considered a L/C Issuer; provided that in the case of an Affiliate or branch of
a L/C Issuer, such provisions that would be applicable with respect to L/C
Credit Extensions actually provided by such Affiliate or branch of such L/C
Issuer shall apply to such Affiliate or branch of such L/C Issuer to the same
extent as such L/C Issuer."
(i)            Section 2.14 (Cash Collateral) is hereby amended and modified by
inserting the following paragraph to the end of section (a):
"Additionally, if the Administrative Agent notifies the Borrower at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then within two (2) Business Days
after receipt of such notice, the Borrower shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit."
(p)            Section 3.05 (Compensation for Losses) is hereby amended and
modified by (A) deleting the word "or" appearing at the end of clause (b) of
such Section, (B) inserting the word "or" at the end of clause (c), and (C)
inserting, immediately following clause (c) thereof, the following new clause
(d):
"any failure by the Borrower to make payment of any drawing under any Letter of
Credit (or interest due thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency;"
(k)            Section 4.02 (Conditions to all Credit Extensions) is hereby
amended and modified by inserting the following clause (e) immediately following
clause (d):
"(e)              In the case of a L/C Credit Extension to be denominated in an
Alternative Currency, such currency remains an Eligible Currency."
(l)            Article X (Miscellaneous) is hereby amended and modified by
inserting Section 10.20, in its entirety, immediately following Section 10.19,
as follows :
"Section 10.20                                        Judgment Currency.  If,
for the purposes of obtaining judgment in any court, it is necessary to convert
a sum due hereunder or any other Loan Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent, the L/C Issuer or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the "Judgment Currency") other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
"Agreement Currency"), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, the L/C Issuer or such Lender, as
the case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent, the L/C Issuer or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent, the L/C Issuer or
any Lender from any Loan Party in the Agreement Currency, such Loan Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent, the L/C Issuer or such Lender, as the case
may be, against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent, the L/C
Issuer or any Lender in such currency, the Administrative Agent, the L/C Issuer
or such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law)."
Section 2.                          Conditions Precedent.  This Amendment shall
become effective as of the date first written above (the "Effective Date") upon
the satisfaction of the following conditions precedent:
(a)            Documentation.  Administrative Agent shall have received all of
the following, in form and substance satisfactory to Administrative Agent:
(i)
a fully-executed and effective Amendment executed by the Borrower, the
Guarantors, the Administrative Agent and the Required Lenders; and

(ii)
such additional documents, instruments and information as Administrative Agent
may reasonably request in connection with the transactions contemplated hereby.

(b)            No Default.  On the Effective Date and after giving effect to
this Amendment, no event shall have occurred and be continuing that would
constitute a Default or an Event of Default.
Section 3.                          Representations and Warranties;
Reaffirmation of Grant.  Each Loan Party hereby represents and warrants to the
Administrative Agent and the Lenders that, as of the date hereof and after
giving effect to this Amendment: (a) all representations and warranties of the
Borrower and each other Loan Party set forth in the Credit Agreement and in any
other Loan Document are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), (b) no Default or
Event of Default has occurred and is continuing, (c) the Credit Agreement and
all other Loan Documents are and remain legally valid, binding obligations of
the Loan Parties party thereto, enforceable against each such Loan Party in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other laws applicable to creditors' rights
generally and subject to general principles of equity, and (d) the provisions of
the Collateral Documents to which such Loan Party is a party are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject only to
Liens permitted by Section 7.01 of the Credit Agreement) on all right, title and
interest of the respective Loan Parties in the Collateral described therein do
and shall continue to secure the payment of all Obligations as set forth in such
respective Collateral Documents.  Each Loan Party hereby reaffirms its grant of
a security interest in the Collateral to the Administrative Agent for the
benefit of the Secured Parties, as security for the payment and performance in
full of the Obligations.


Section 4.                          Survival of Representations and Warranties. 
All representations and warranties made in this Amendment or any other Loan
Document shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or the Lenders shall affect the
representations and warranties or the right of the Administrative Agent and the
Lenders to rely upon them.


Section 5.                          Amendment as Loan Document.  This Amendment
constitutes a "Loan Document" under the Credit Agreement.  Accordingly, it shall
be an immediate Event of Default under the Credit Agreement if any
representation, warranty, certification or statement of fact made by any Loan
Party under or in connection with this Amendment shall have been incorrect or
misleading in any material respect when made or deemed made.


Section 6.                          Costs and Expenses.  The Borrower shall pay
not later than ten (10) Business Days after demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent (including the reasonable fees,
charges and disbursements of counsel to the Administrative Agent) incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment, in each case, in accordance with Section 10.04 of the Credit
Agreement.


Section 7.                          Governing Law.  THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 8.                          Execution.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier (or electronic mail (including in PDF format)) shall be effective as
delivery of a manually executed counterpart of this Amendment.


Section 9.                          Limited Effect.  This Amendment relates only
to the specific matters expressly covered herein, shall not be considered to be
an amendment or waiver of any rights or remedies that the Administrative Agent
or any Lender may have under the Credit Agreement or under any other Loan
Document (in each case, except as expressly set forth herein) or under Law, and
shall not be considered to create a course of dealing or to otherwise obligate
in any respect the Administrative Agent or any Lender to execute similar or
other amendments or waivers or grant any amendments or waivers under the same or
similar or other circumstances in the future.


Section 10.                          Ratification by Guarantors.  Each of the
Guarantors acknowledges that its consent to this Amendment is not required, but
each of the undersigned nevertheless does hereby agree and consent to this
Amendment and to the documents and agreements referred to herein.  Each of the
Guarantors agrees and acknowledges that (i) notwithstanding the effectiveness of
this Amendment, such Guarantor's Guaranty shall remain in full force and effect
without modification thereto and (ii) nothing herein shall in any way limit any
of the terms or provisions of such Guarantor's Guaranty or any other Loan
Document executed by such Guarantor (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all
respects.  Each of the Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this Section 10.
[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
BORROWER:


EMERGENT BIOSOLUTIONS INC.




By:     /s/ Robert G. Kramer
Name: Robert G. Kramer
Title: Chief Financial Officer and Treasurer


GUARANTORS:
EMERGENT BIODEFENSE OPERATIONS LANSING LLC


EMERGENT MANUFACTURING OPERATIONS MERIDEN LLC


EMERGENT COMMERCIAL OPERATIONS FREDERICK INC.


EMERGENT INTERNATIONAL INC.


EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC.


EMERGENT PRODUCT DEVELOPMENT SEATTLE, LLC


EMERGENT EUROPE INC.


EMERGENT PROTECTIVE PRODUCTS USA INC.




By:    /s/ Robert G. Kramer
Name: Robert G. Kramer
Title: Treasurer



--------------------------------------------------------------------------------



GUARANTORS (cont'd):


EMERGENT FREDERICK LLC


EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC


EMERGENT SALES AND MARKETING US LLC




By:      /s/ Robert G. Kramer
Name: Robert G. Kramer
Title:  Executive Manager


400 PROFESSIONAL LLC




By:      /s/ Robert G. Kramer
Name:  Robert G. Kramer
Title:  Vice President


CANGENE U.S., INCORPORATED


CANGENE BIOPHARMA, INC.


CANGENE PLASMA RESOURCES, INC.




By:      /s/ Robert G. Kramer
Name:  Robert G. Kramer
Title:  Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.






By:     /s/ Erik M. Truette
Name:  Erik M. Truette
Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:
BANK OF AMERICA, N.A., as a Lender, a L/C Issuer and Swing Line Lender






By:    /s/ Linda Alto
Name: Linda Alto
Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS (cont'd):
JPMORGAN CHASE BANK, N.A.






By:    /s/ Anthony Galea
Name: Anthony Galea
Title:  Vice President



--------------------------------------------------------------------------------

LENDERS (cont'd):
PNC BANK, NATIONAL ASSOCIATION






By:    /s/ Steven Day
Name:  Steven Day
Title:  Assistant Vice President



